 



Exhibit 10.3
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is made and entered into
effective as of [               ], 2006 (the “Effective Date”), by and among
Florida Choice Bank, a Florida banking corporation (“Employer”); and Robert L.
Porter, a resident of the State of Florida (“Executive”).
Recitals
     WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”) dated as of October 27, 2005, between Alabama National
BanCorporation, a Delaware corporation (“ANB”) and Employer’s parent holding
company, Employer has become a wholly-owned subsidiary of ANB; and
     WHEREAS, Executive has served as a valuable member of Employer’s management
team for a number of years, and, as a condition to the consummation of the
transactions provided for in the Merger Agreement, Executive and Employer have
agreed to enter into this Agreement.
Agreement
     NOW THEREFORE, in consideration of the mutual recitals and covenants
contained herein, and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:
     1. Employment. Employer agrees to employ Executive and Executive agrees to
be employed by Employer, subject to the terms and provisions of this Agreement.
The period of Executive’s employment by Employer under the terms of this
Agreement will be coterminous with the Agreement Term (as defined below), unless
such employment terminates earlier in accordance with the provisions of
Section 9 hereof.
     2. Agreement Term. The term of this Agreement (the “Agreement Term”) shall
be for a period of 5 years, commencing on the Effective Date. Any termination of
Executive’s employment prior to the expiration of the Agreement Term shall be
independent from, and shall not serve to terminate or shorten, the Agreement
Term.
     3. Duties; Extent of Services. Executive shall perform for Employer all
duties incident to the position of Chief Operations Officer, under the direction
of the board of directors of Employer or its designee(s). In addition, Executive
shall engage in such other services for Employer or its affiliated banks and
companies as Employer from time to time shall direct. The precise services of
Executive and the title of Executive’s position may be extended, curtailed or
modified from time to time without breaching or affecting the enforceability of
the terms of this Agreement, so long as the duties and title assigned remain
consistent with that of a senior level executive of the Employer. Executive
shall use his best efforts in, and devote his entire time, attention and energy,
to the business of the Employer.

 



--------------------------------------------------------------------------------



 



     4. Compensation. The Compensation due to Executive shall be as follows and,
except as otherwise provided herein, shall be due from the Effective Date until
the termination of Executive’s employment:
     (a) Base Salary. Executive’s total annual base salary shall be not less
than $185,000, payable with the same frequency as the salaries of other
employees of Employer.
     (b) Annual Bonus Opportunity. Executive shall be eligible to receive an
annual bonus, the amount of which, if any, will be determined by Employer’s
board of directors or its designee after an annual review of the performance of
the Executive and Employer for the prior calendar year.
     (c) Benefits. Executive shall be entitled to vacation days, paid holidays
and sick days, and to participate in Employer’s health and retirement plans, as
provided in Employer’s Personnel Policy, as such may be amended from time to
time.
     (d) Equity Incentives. Executive shall be eligible to receive awards under
any stock option, stock purchase or equity-based incentive compensation plan or
arrangement adopted by Employer or ANB from time to time for which senior
executives of ANB’s other bank subsidiaries are eligible to participate.
Executive’s participation in, and awards under, such plans and arrangements, if
any, will be determined from time to time by ANB’s board of directors or its
designee, as the case may be.
     (e) Automobile Allowance. Executive shall be entitled to an $800 monthly
minimum automobile allowance or, at Employer’s option, to the use of an
automobile owned by Employer.
     (f) Club Dues. Employer will pay or reimburse the regular monthly dues for
Executive’s memberships in Alaqua Golf and Country Club.
     5. Compliance With Rules and Policies. Executive shall comply with all of
the rules, regulations, and policies of Employer now or hereinafter in effect.
He shall promptly and faithfully do and perform any and all other duties and
responsibilities which he may, from time to time, be directed to do by the board
of directors of Employer or its designee(s).
     6. Representation of Executive. Executive represents to Employer that he is
not subject to any rule, regulation or agreement, including without limitation,
any non-compete agreement, that purports to, or which reasonably could be
expected to, limit, restrict or interfere with Executive’s ability to engage in
the activities provided for in this Agreement.
     7. Disclosure of Information. Executive acknowledges that any documents and
information, whether written or not, that come or have come into Executive’s
possession or knowledge during Executive’s course of employment with Employer,
including without limitation information about customers and potential customers
and the business methods, sales, services, techniques, financial and business
conditions, goals and operations of Employer, ANB or any of their respective
affiliates or subsidiaries as the same may exist from time to time
(collectively, “Confidential Information”), are valuable, special and unique
assets of Employer’s business. Executive will not, during or after the Agreement
Term: (a) disclose any Confidential Information to any person, firm,

2



--------------------------------------------------------------------------------



 



corporation, association, or other entity not employed by or affiliated with
Employer for any reason or purpose whatsoever, or (b) use any Confidential
Information for any reason other than to further the business of Employer.
Executive agrees to return any written Confidential Information (including
without limitation all Confidential Information stored in electronic format),
and all copies thereof, immediately upon the termination of Executive’s
employment for any reason (whether hereunder or otherwise). In the event of a
breach or threatened breach by Executive of the provisions of this Section 7, in
addition to all other remedies available to Employer, Employer shall be entitled
to an injunction restraining Executive from disclosing any Confidential
Information or from rendering any services to any person, firm, corporation,
association or other entity to whom any Confidential Information has been
disclosed or is threatened to be disclosed.
     8. Competition.
     (a) During the Agreement Term (including any unexpired portion of the
Agreement Term that remains following the termination of Executive’s employment
for any reason, whether voluntary or involuntary), Executive shall not,
individually or as an employee, agent, consultant, lender, officer, director or
shareholder of or otherwise through any corporation or other business
organization (whether in existence or in formation), directly or indirectly,
other than on behalf of Employer: (i) carry on or engage in the business of
banking or any similar business anywhere in the Florida counties of Lake,
Marion, Orange, Seminole, Osceola and/or Sumter (collectively, the “Territory”);
(ii) perform any services for any bank or bank holding company (whether in
existence or in formation) that has a branch or office anywhere in, or conducts
any banking or similar business anywhere in the Territory; (iii) during the
period of his employment, solicit or do banking or similar business with any
person or entity who or that is or has been an existing or prospective customer
of Employer; (iv) following the termination of employment, solicit or do banking
or similar business with any person or entity who or that was an existing or
prospective customer of Employer at any time during the 24-month period
immediately prior to the termination of Executive’s employment; (v) solicit or
do banking or similar business with any existing or prospective customer of ANB
or any of its other bank subsidiaries if Executive learned about such customer,
or had any contact with such customer, while an employee of Employer; or
(vi) solicit any director, officer or employee of Employer or ANB or any of
their subsidiaries or affiliates to leave his or her position or employment with
Employer or ANB or any of their subsidiaries or affiliates for any reason, or
hire any such director, officer or employee, without the prior written consent
of Employer; provided, however, notwithstanding anything to the contrary herein,
under no circumstances will the restrictive covenants contained in this Section
8(a) survive longer than thirty-six (36) months after the date of the
termination of Executive’s employment (the “Limitations Period”).
     (b) Executive represents that his experience and capabilities, together
with the compensation paid by Employer and payable under this Agreement, are
such that the provisions of this Section 8 will not impose an undue hardship on
Executive or prevent him from earning a livelihood.
     (c) If Executive violates the provisions of Section 8(a) above, the period
during which the covenants set forth therein shall apply shall be extended 1 day
for each day in which a violation of

3



--------------------------------------------------------------------------------



 



such covenants occurs. The purpose of this provision is to prevent Executive
from profiting from his own wrong if he violates such covenants.
     (d) In the event of any conduct or threatened conduct by Executive
violating any provision of this Section 8, Employer shall be entitled, in
addition to other available remedies, to injunctive relief and/or specific
performance of such provision.
     (e) Executive acknowledges that (i) Executive has occupied, and will
continue to occupy, a position of trust and confidence with Employer prior to
the date hereof and has and will become familiar with Confidential Information,
including without limitation trade secrets, as that term is defined in
Section 688.002(4) of the Florida Code; (ii) ANB has required that Executive
make the covenants set forth in Sections 7 and 8 of this Agreement as a material
condition to Employer’s employment of Executive and ANB’s acquisition of the
capital stock of Employer’s parent holding company, including the capital stock
owned by Executive; (iii) the provisions of Sections 7 and 8 of this Agreement
are reasonable in geographic scope, duration, and scope and are necessary to
protect and preserve Employer’s legitimate business interests, including,
without limitation, its trade secrets, valuable confidential business
information, relationships with specific prospective and existing customers,
customer goodwill, and specialized training provided to Executive; and (iv)
Employer would be irreparably damaged if Executive were to breach the covenants
set forth in Sections 7 or 8 of this Agreement.
     9. Termination of Employment Prior to Expiration of Agreement Term.
     (a) Employer may terminate Executive’s employment prior to the expiration
of the Agreement Term “For Cause.” In such event, all rights and obligations
specified in Section 8(a) shall survive any such termination until the
expiration of the earlier of the Agreement Term or the Limitations Period, and
Executive shall not be entitled to any further compensation or benefits from
Employer under this Agreement or otherwise. “For Cause” means (i) abuse of or
addiction to intoxicating drugs (including alcohol); (ii) any act or omission on
the part of Executive which constitutes fraud, malfeasance of duty or conduct
inappropriate to Executive’s office and is reasonably likely to lead to material
injury to Bank, ANB or a successor or affiliate of Bank or ANB; (iii) indictment
or conviction of a felony; (iv) the suspension or removal of Executive by
federal or state banking regulatory authorities; or (v) a breach by Executive of
any of the material terms of this Agreement. In addition, the services of
Executive and the obligations of Employer under this Agreement may be terminated
For Cause by Employer due to the death or total disability of Executive. For
purposes of this Section 9, the term “total disability” means Executive’s
inability, as a result of illness or injury, to perform the normal duties of his
employment for a period of one hundred eighty (180) consecutive days.
     (b) Employer may terminate Executive’s employment at any time prior to the
expiration of the Agreement Term for any reason other than “For Cause”;
provided, however, if Employer terminates Executive other than For Cause, or if
Executive terminates his employment for “Good Reason” (as defined below):
(i) Executive shall continue to receive the amount of his then current base
salary until the expiration of the Agreement Term (to be paid with the same
frequency as Executive’s salary was paid prior to termination) as if Executive’s
employment had continued during

4



--------------------------------------------------------------------------------



 



such period; (ii) if Executive continues to participate in Employer’s group
medical plan by electing COBRA continuation coverage, then Employer, until the
expiration of the Agreement Term, will pay the premiums of any such COBRA
coverage (on a taxable basis to Executive); provided, however, that Employer’s
responsibility to make such COBRA payments will immediately cease if Executive
becomes eligible for any health benefits pursuant to the Medicare program or a
subsequent employer’s plan, or as otherwise permitted or required under COBRA
regulations; and (iii) all rights and obligations specified in Section 8(a)
shall survive such termination until the later of (A) the expiration of the
Agreement Term, or (B) the first (1st) anniversary of the date of such
termination, but in no event longer than the Limitations Period; provided,
however, that the rights and obligations in Section 8(a) shall only extend past
the expiration of the Agreement Term for so long as Employer continues to make
the payments provided for in sub-section (i) above and complies with its COBRA
obligations in sub-section (ii) above. Other than the payments and benefits
provided for in this Section 9(b), Executive acknowledges that he shall not be
entitled to any other payments, benefits or damages from Employer under this
Agreement or otherwise in connection with a termination of Executive by Employer
other than For Cause or a termination by Executive for Good Reason, and
Executive hereby waives all rights and claims with respect thereto. “Good
Reason” means a material breach of this Agreement by Employer, after Executive
has provided written notice of such breach to Employer within 30 days, and
Employer has been afforded at least 30 days to remedy such breach from the date
such notice is received by Employer.
     (c) If Executive resigns or terminates his employment hereunder for any
reason (other than Good Reason) prior to the expiration of the Agreement Term,
(i) he must provide at least 30 days prior written notice of such resignation or
termination, (ii) all rights and obligations specified in Section 8(a) shall
survive any such termination until the later of (A) the expiration of the
Agreement Term, or (B) the first (1st) anniversary of the date of such
termination, but in no event longer than the Limitations Period; provided,
however, that the rights and obligations in Section 8(a) shall only extend past
the expiration of the Agreement Term for so long as Employer makes the payments
provided for in sub-sections (b)(i) and (b)(ii) above after the expiration of
the Agreement Term, (iii) Executive shall not be entitled to any further
compensation or benefits from Employer under this Agreement or otherwise (except
for any period beyond the Agreement Term as described in subsection
(ii) hereof), and (iv) Employer shall be entitled to all remedies available
under this Agreement and applicable law. Upon receipt of any such notice of
termination, Employer may elect, at its sole option, to have Executive’s
resignation or termination effective immediately. Notwithstanding the foregoing,
if after the occurrence of a Change in Control (as defined below), (A) Executive
is assigned duties materially inconsistent with Executive’s authorities, duties
and responsibilities as in effect immediately prior to such Change in Control,
and (B) Executive thereafter voluntarily terminates his employment hereunder,
the rights and obligations specified in Section 8(a) shall terminate and shall
not survive any such termination of employment. “Change in Control” means
(1) any transaction, whether by merger, consolidation, tender offer or
otherwise, which results in the acquisition of beneficial ownership (as such
term is defined under rules and regulations promulgated under the Securities
Exchange Act of 1934, as amended) by any person or entity or any group of
persons or entities acting in concert, of 50% or more of the outstanding shares
of common stock of ANB; or (2) the sale of all or substantially all of the
assets of ANB.

5



--------------------------------------------------------------------------------



 



     (d) Upon the natural expiration of Executive’s employment pursuant to the
expiration of the Agreement Term, (i) Executive shall not be entitled to any
further compensation or benefits from Employer under this Agreement or
otherwise, and (ii) the rights and obligations of Section 8(a) shall only
survive if Employer, at its sole option and election, continues to make the
payments provided for in sub-section 9(b)(i) above and provides the COBRA
coverage described in sub-section 9(b)(ii) above; provided, however, that the
rights and obligations of Section 8(a) shall not extend past the first (1st)
anniversary of the expiration of the Agreement Term.
     10. Notice. For the purposes of this Agreement, notices and demands shall
be deemed given when mailed by United States mail, addressed in the case of
Employer to Florida Choice Bank, 18055 U.S. Highway 441, Mount Dora, Florida
32757, Attention: Chairman of the Board of Directors, with a copy to ANB at
Alabama National BanCorporation, 1927 First Avenue North, Birmingham, Alabama
35203, Attention: Chief Executive Officer; or in the case of Executive, to his
last known address of record contained in Employer’s personnel files.
     11. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such modification, waiver or discharge is agreed to in
writing. The validity, interpretation, construction and performance of this
Agreement shall be governed by Title 9 of the U.S. Code and the laws of the
State of Florida without regard to principles of conflicts of laws.
     12. Validity. Should any court of competent jurisdiction, arbitrator or
other judicial body decide, hold, adjudge or decree that any provision, clause
or term of this Agreement is invalid, void or unenforceable, such determination
shall not affect any other provision of this Agreement, and all other provisions
of this Agreement shall remain in full force and effect as if such void or
unenforceable provision, clause or term had not been included herein. Such
determination shall not be deemed to affect the validity or enforceability of
this entire Agreement in any other situation or circumstance, and the parties
agree that the scope of this Agreement is intended to extend to Employer the
maximum protection permitted by law. The parties expressly deem the scope,
length of time and the size of the Territory provided for in Sections 7 and 8 of
this Agreement to be reasonable. If, however, any judicial body or arbitrator
decides, holds, adjudges or decrees that the scope, length of time and/or the
size of the Territory provided for in Section 7 and/or 8 of this Agreement
is/are unreasonable, then it is the express intent of the parties that such
court determine the scope, length of time and/or size of the territory that
is/are reasonable and that such court enforce the terms of this Agreement in
accordance with such determination.
     13. Arbitration.
     (a) Except as otherwise provided herein, any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration in Orlando, Florida, in accordance with the rules of the American
Arbitration Association then in effect. The agreement set forth herein to
arbitrate shall be specifically enforceable under the prevailing arbitration
law. Notwithstanding the foregoing, Employer shall have the right to seek
enforcement by preliminary injunction, specific performance or other equitable
relief of the provisions of Section 7 and/or 8 hereof and Executive shall have
the right to enforce any right to compensation due to him under this

6



--------------------------------------------------------------------------------



 



Agreement in any state or federal court of competent jurisdiction without regard
to whether any such claim has been or can be referred to arbitration.
     (b) The parties hereto (i) acknowledge that they have read and understood
the provisions of this Section regarding arbitration and (ii) that performance
of this Agreement will be interstate commerce as that term is used in the
Federal Arbitration Act, and the parties contemplate substantial interstate
activity in the performance of this Agreement including, but not limited to,
interstate travel, the use of interstate phone lines, the use of the U.S. mail
services and other interstate courier services.
     (c) Notice of the demand for arbitration shall be filed in writing with the
other party to this Agreement and with the American Arbitration Association. The
demand for arbitration shall be made within a reasonable time after the claim,
dispute or other matter in question has arisen, and in no event shall it be made
after the date when institution of legal or equitable proceedings based on such
claim, dispute or other matter in question would be barred by the applicable
statute of limitations. The award rendered by the arbitrator shall be final and
judgment may be entered upon it in accordance with applicable law in any court
having jurisdiction thereof.
     14. Attorney’s Fees. In the event of any litigation arising from, or to
enforce, this Agreement, including any costs incurred by Employer to secure an
injunction (or other equitable remedy) and/or damages, under Sections 7 or 8
hereof, the substantially prevailing party shall be entitled to recovery of all
costs and reasonable attorney’s fees incurred and paid by such party.
     15.  Parties. This Agreement shall be binding upon and shall inure to the
benefit of any successors or assigns of Employer and/or ANB. Employer may assign
this Agreement without the consent of Employee, and Employer’s successors and
assigns may enforce any and all terms and conditions of this Agreement,
including but not limited to the confidentiality, non-competition and
non-solicitation provisions contained in this Agreement. This Agreement shall be
binding upon Employee’s heirs, estate and personal representative, and Employee
may not assign any of his rights or delegate any of his duties or obligations
under this Agreement or any portion hereof.
     16. Waiver of Claims. In consideration of the obligations of Employer
hereunder, Executive acknowledges that, at the request and election of Employer,
as a condition precedent to receiving any severance payments or benefits from
Employer otherwise payable hereunder, he will be required to execute and deliver
a release whereby he unconditionally releases Employer, its directors, officers,
employees, agents and shareholders, from any and all claims, liabilities and
obligations of any nature pertaining to the termination of Executive’s
employment by Employer for any reason, including but not limited to (a) any
claims under federal, state or local laws prohibiting discrimination, including
without limitation the Age Discrimination in Employment Act of 1967, as amended,
or (b) any claims growing out of any alleged legal restrictions on Employer’s
right to terminate Executive’s employment, such as any alleged implied contract
of employment or termination contrary to public policy.
     17. Taxes; Withholding. Executive shall be solely responsible for the
payment of all income and other taxes in connection with any and all payments
received from Employer or made by Employer on Executive’s behalf. All
compensation payable pursuant to this Agreement, including

7



--------------------------------------------------------------------------------



 



without limitation severance compensation and COBRA payments, shall be subject
to reduction by all applicable withholding, social security and other federal,
state and local taxes and deductions.
     18. Survival. The rights, obligations, agreements and provisions contained
in Sections 7 through 18 of this Agreement shall survive the termination of
Executive’s employment for any reason and/or the expiration of the Agreement
Term.
     19. American Jobs Creation Act of 2004. To the extent the American Jobs
Creation Act of 2004, as amended, and the regulations thereunder (collectively,
the “Act”) apply to any payment to be made to Executive hereunder, the parties’
intent is that such payment, unless expressly provided otherwise (such as in the
case of severance payments) or unless deferred pursuant to the terms of a
written deferred compensation plan maintained by Employer or one of its
affiliates, will be paid no later than (a) 21/2 months after the end of
Executive’s first taxable year in which the amount is no longer subject to a
“substantial risk of forfeiture” or (b) 21/2 months after the end of Executive’s
first taxable year in which the amount is no longer subject to a “substantial
risk of forfeiture.” The purpose of this provision is reflect the parties’
desire and intent to comply with the Act, to the extent applicable.
     20. Entire Agreement; Waiver. The parties’ intent is that this Agreement
shall become effective immediately prior to the consummation of the transactions
provided for in the Merger Agreement. Once effective, this Agreement supersedes
and cancels any and all prior employment agreements or understandings entered
into between Executive, Employer and/or ANB, including without limitation that
certain Executive Employment Agreement dated as of February 28, 2005, between
Executive and Employer (the “Prior Agreement”). Under the terms of the Prior
Agreement, Executive would have been entitled to a change in control payment
(“Change in Control Payment”) in connection with the consummation of the
transactions provided for in the Merger Agreement if the Prior Agreement had
remained in effect. As a material inducement for Employer to enter into this
Agreement, Executive acknowledges and agrees that, notwithstanding anything to
the contrary in the Prior Agreement or otherwise, he is not entitled to, and he
will not claim or seek, any payment(s) from Employer or ANB under or in
connection with the Prior Agreement, including without limitation any Change in
Control Payment or any related payment, and Executive hereby irrevocably waives
and releases any and all rights thereto.
[signature pages follow]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
Executive and by a duly authorized officer of Employer as of the date first
above written.

                          “Employer”:    
 
                        Florida Choice Bank    
 
               
 
      By:   /s/ John R. Warren
 
               
 
               
 
      Name:   John R. Warren
 
               
 
               
 
      Its:   President
 
               
 
                        “Executive”:    
 
               
/s/ Stephen R. Jeuck
      /s/ Robert L. Porter                   Witness       Robert L. Porter    
 
               
/s/ Patricia A. Shurtleff
               
 
Witness
               

9